Exhibit 10.1

 

 

LOGO [g501927g02b77.jpg]

    LOGO [g501927g88f66.jpg]

March 1, 2018

General Dynamics Corporation

2941 Fairview Park Drive, Suite 100

Falls Church, VA 22042

Attention: David H. Fogg, Vice President—Treasurer

 

  Re: 364-Day Incremental Credit Facility Commitment Letter

Ladies and Gentlemen:

General Dynamics Corporation (the “Borrower”) has requested that (i) JPMorgan
Chase Bank, N.A. (“JPMorgan”) and Wells Fargo Securities, LLC (“WFS”, and
collectively with JPMorgan, the “Arrangers”) agree to structure, arrange and
syndicate a 364-day incremental revolving credit facility (the “Facility”) in
the initial aggregate principal amount of up to $7.5 billion (the “Aggregate
Commitment”), (ii) JPMorgan and Wells Fargo Bank, National Association (“WFBNA”,
and collectively with JPMorgan, the “Commitment Parties”) commit to provide a
portion of the Facility, (iii) JPMorgan agrees to serve as administrative agent
for the Facility and (iv) WFBNA agrees to serve as syndication agent for the
Facility.

The Arrangers are pleased to advise the Borrower that they are willing to act as
joint lead arrangers and joint bookrunners for the Facility. Furthermore, and
subject to the terms and conditions herein, (i) each Commitment Party is pleased
to advise the Borrower of (a) its several commitment to provide $1,275,000,000
of the Aggregate Commitment on the Closing Date (as defined in the Term Sheet)
(collectively, the “Commitment Parties Commitments”), (ii) each Arranger is
pleased to advise the Borrower of its agreement to use commercially reasonable
efforts to assemble a syndicate of financial institutions identified by the
Arrangers in consultation with the Borrower (together with JPMorgan and WFBNA,
the “Lenders”) to provide the balance of the Aggregate Commitment for the
Facility, (iii) JPMorgan is pleased to offer to act as administrative agent for
the Facility and (iv) WFBNA is pleased to offer to act as syndication agent for
the Facility, in each case upon the terms and subject to the conditions set
forth or referred to in this commitment letter and in the Confidential Term
Sheet attached hereto as Exhibit A (the “Term Sheet” and, together with this
commitment letter, the “Commitment Letter”). It is a condition to each
Commitment Party’s commitment hereunder that the portion of the Aggregate
Commitment not being provided by the Commitment Parties shall be provided by the
other Lenders.

It is agreed that JPMorgan will act as the sole and exclusive administrative
agent, that WFBNA will act as the sole and exclusive syndication agent and that
the Arrangers will act as sole and exclusive joint lead arrangers and joint
bookrunners for the Facility; provided that (i) the Borrower agrees that
JPMorgan may perform its responsibilities hereunder through its affiliate, J.P.
Morgan Securities LLC and (ii) the Borrower may appoint up to two (2) other
financial institutions as joint bookrunners, joint



--------------------------------------------------------------------------------

lead arrangers and co-documentation agents so long as each such institution (or
its leading affiliate) commits to the Facility an amount that is no less than
each Commitment Party’s commitment hereunder. It is agreed that JPMorgan will
have “left placement”, WFS will have “middle placement”, and the remaining
arrangers and bookrunners will be subsequently listed in alphabetical order in
the Confidential Information Memorandum referred to below and in all other
marketing materials or advertisements related to the Facility.

The Arrangers will use their best efforts to form a syndicate of Lenders to
provide the additional commitments required to complete the Facility. The
Borrower agrees that, except as provided in clause (ii) of the immediately
preceding paragraph, no other titles will be awarded, and no compensation (other
than that expressly contemplated by the Term Sheet and the Fee Letter referred
to below) will be paid, in connection with the Facility, unless in each case the
Borrower and the Arrangers shall so agree. Each of the Arrangers reserves the
right to allocate the relevant Commitment Parties Commitment among its
affiliates.

The Arrangers will, in consultation with the Borrower, manage all aspects of the
syndication, including, without limitation, decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, designation
of titles, the allocations of the commitments among the Lenders and the amount
and distribution of the fees among the Lenders. The Borrower agrees to
participate actively in the preparation of an information package regarding the
operations and prospects of the Borrower to be used in connection with the
syndication, including a Confidential Information Memorandum (collectively with
the Term Sheet, the “Information Materials”), and the presentation of the
Information Materials to prospective Lenders. Before distribution of any
Information Materials, the Borrower agrees to execute and deliver to the
Arrangers a letter in which the Borrower authorizes distribution of the
Information Materials to a prospective Lender’s employees, subject to the
agreement by each such prospective Lender to maintain the confidentiality of the
Information Materials on terms set forth in the Information Materials and
approved by the Borrower (such approval not to be unreasonably withheld or
delayed). You hereby authorize the Arrangers and the Commitment Parties to
download copies of the Borrower’s trademark logos from its website and post
copies thereof on the IntraLinks site or similar workspace established by the
Arrangers to syndicate the Facility and use the logos on any confidential
information memorandum, presentations and other marketing materials prepared in
connection with the syndication of the Facility. The Borrower agrees that, prior
to and during the syndication of the Facility, neither it nor any of its
subsidiaries shall place, arrange or renew any commercial bank or other credit
facilities, other than a Five-Year multicurrency revolving credit facility as
contemplated by that certain commitment letter dated the date hereof among the
Borrower and the Arrangers.

The obligation of the Commitment Parties and the other Lenders to make loans
under the Facility is subject to the following: (i) the preparation, execution
and delivery of a 364-day credit agreement (“Credit Agreement”) and other loan
documents (collectively, together with the Credit Agreement, the “Loan
Documents”) mutually acceptable to the Borrower and the Lenders incorporating,
without limitation, substantially the terms and conditions outlined herein and
in the Term Sheet; (ii) receipt of commitments from other Lenders on the terms
and conditions of the attached Term Sheet for the balance of the Aggregate
Commitment; and (iii) the Commitment Parties’ determination that there is no
material adverse change in the business, financial condition or results of
operations of the Borrower and its subsidiaries, taken as a whole, from
December 31, 2017.

The Arrangers will have no responsibility other than to arrange the syndication
as set forth herein. The Arrangers and the Commitment Parties are acting solely
in the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the arrangement of the Facility (including in connection with
determining the terms of the Facility) and the other services described herein
(as applicable) and not as a

 

Page 2



--------------------------------------------------------------------------------

financial advisor or a fiduciary to, or an agent of, the Borrower or any other
person. The Borrower agrees that it will not assert any claim against any
Arranger or Commitment Party based on an alleged breach of fiduciary duty by
such Arranger or Commitment Party in connection with this Commitment Letter and
the transactions contemplated hereby. Additionally, the Borrower acknowledges
and agrees that the Arrangers and the Commitment Parties are not advising the
Borrower as to any legal, tax, investment, accounting, regulatory or any other
matters in any jurisdiction. The Borrower shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Arrangers and Commitment Parties shall have no responsibility or liability to
the Borrower with respect thereto. Any review by the Arrangers and Commitment
Parties of the Borrower, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Arrangers and the Commitment Parties and shall not be on behalf of the Borrower.

The Borrower hereby agrees to reimburse the Arrangers and Commitment Parties for
all reasonable and documented out-of-pocket expenses (including the reasonable
fees, time charges and expenses of one primary counsel for the Arrangers and
Commitment Parties) incurred in connection with the preparation, negotiation,
execution, syndication and distribution (including, without limitation, via
Intralinks) of this Commitment Letter, the fee letter delivered with the
Commitment Letter (the “Fee Letter”), the Loan Documents and any other
documentation contemplated hereby or thereby. The Borrower hereby agrees to
reimburse the Arrangers and Commitment Parties for all reasonable and documented
out-of-pocket expenses (including the reasonable fees, time charges and expenses
of one primary counsel for the Arrangers and Commitment Parties, taken as a
whole, and one additional local counsel in each applicable jurisdiction for the
Arrangers and Commitment Parties, taken as a whole, and additional counsel in
light of actual or potential conflicts of interest) incurred in connection with
the enforcement of this Commitment Letter, the Fee Letter, the Loan Documents
and any other documentation contemplated hereby or thereby. The Borrower hereby
further agrees to indemnify and hold harmless the Arrangers, the Commitment
Parties, and their respective officers, employees, agents and directors (each an
“indemnified party”) against any and all losses, claims, damages, costs,
expenses (including the reasonable and documented fees, time charges and
expenses of one primary counsel for all indemnified parties, taken as a whole,
and a single local counsel in each applicable jurisdiction for all such
indemnified parties, taken as a whole, and additional counsel in light of actual
or potential conflicts of interest) or liabilities of every kind whatsoever
(collectively, the “Indemnified Obligations”) to which each of the indemnified
parties may become subject directly related to and arising solely from the
matters which are the subject of this Commitment Letter, including, without
limitation, expenses incurred in connection with investigating or defending
against any liability or action (whether or not such indemnified party is a
party thereto), except that the Borrower shall not be liable for any Indemnified
Obligations of any indemnified party to the extent any of the foregoing is found
in a final judgment by a court of competent jurisdiction to have arisen or
resulted from (i) the gross negligence, bad faith or willful misconduct of the
respective indemnified party or any Related Indemnified Person (as defined
below) of such indemnified party, (ii) a material breach of the express
obligations of any indemnified party or any Related Indemnified Person thereof
under this Commitment Letter, the Fee Letter or the Loan Documents, or (iii) any
claim, litigation, investigation or proceeding (except to the extent involving
any act or omission by you or any of your affiliates) brought by any indemnified
party against any other indemnified party or any Related Indemnified Person of
any indemnified party (other than claims against any indemnified party or any of
its Related Indemnified Persons in its capacity or in fulfilling its role as an
agent, arranger, bookrunner or any similar role with respect to the Facility).
For purposes hereof, a “Related Indemnified Person” of an indemnified party
means (1) any controlling person or controlled affiliate of such indemnified
party, (2) the respective directors, officers or employees of such indemnified
party or any of its controlling persons or controlled affiliates and (3) the
respective agents, advisors and representatives of such indemnified party or any
of its controlling persons or controlled affiliates, in the case of this clause
(3), acting at the instructions of such indemnified party, controlling person or
such controlled affiliate; provided that each reference to a controlling person,
controlled

 

Page 3



--------------------------------------------------------------------------------

affiliate, director, officer or employee in this sentence pertains to a
controlling person, controlled affiliate, director, officer or employee involved
in the structuring, arrangement, negotiation or syndication of the Commitment
Letter and the Facility. Neither the Arrangers, any Commitment Party nor any
other Lender shall be liable under this Commitment Letter or any Loan Document
or in respect of any act, omission or event relating to the transaction
contemplated hereby or thereby, on any theory of liability, for any special,
indirect, consequential or punitive damages.

The Borrower’s obligations under the immediately preceding paragraph shall
continue and are and shall remain absolute obligations of the Borrower, unless
and until superseded by the reimbursement and indemnity provisions of definitive
Loan Documents, whether or not Loan Documents are executed or any loan is made
by the Lenders or any conditions of lending are met. The obligations of the
Arrangers, the Commitment Parties and the other Lenders under this Commitment
Letter shall be enforceable solely by the Borrower and may not be relied upon by
any other person. For purposes of this and the immediately preceding paragraph,
the terms “Commitment Parties” and “Arrangers” shall include affiliates thereof.

This Commitment Letter and the Fee Letter are for the Borrower’s confidential
use only and may not be disclosed by it to any person other than its employees,
attorneys and financial advisors (but not commercial lenders), and then only in
connection with the proposed transaction and on a confidential basis, except
where (in the Borrower’s reasonable judgment) disclosure is required by law or
where the Commitment Parties or the Arrangers consent to the proposed
disclosure, which consent shall not be unreasonably withheld. Officers,
directors, employees and agents of each of the Arrangers and the Commitment
Parties and their respective affiliates shall at all times have the right to
share amongst themselves information received from the Borrower and its
affiliates and their respective officers, directors, employees and agents. Each
of the Commitment Parties and the Arrangers reserve the right to assign some or
all of its rights and delegate some or all of its responsibilities hereunder to
one of its affiliates or branch offices (including each Commitment Party’s
responsibility to fund some or all of the Commitment Parties Commitments in the
currencies described in the Term Sheet). This Commitment Letter supersedes any
and all prior versions hereof or thereof. This Commitment Letter may only be
amended by a writing signed by all parties hereto. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by electronic or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among the parties hereto and thereto with respect to the
Facility and set forth the entire understanding of such parties with respect
hereto and thereto.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York. Each of the parties hereto
consents to the exclusive jurisdiction and venue of the state or federal courts
located in the Borough of Manhattan in the City of New York. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
right it may have to a trial by jury in any legal proceeding arising out of or
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory) and (b) any objection that it may now or hereafter have to the laying of
venue of any such legal proceeding in the state or federal courts located in the
Borough of Manhattan in the City of New York. The Borrower, each Commitment
Party and each Arranger irrevocably agrees to waive trial by jury in any suit,
action, proceeding, claim or counterclaim brought by or on behalf of any party
related to or arising out of the transactions contemplated by this Commitment
Letter or the Fee Letter or the performance of services contemplated hereby or
thereby.

The Borrower acknowledges that each Commitment Party, each Arranger and their
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other businesses and persons
(collectively, “companies”) in respect of which the Borrower may have

 

Page 4



--------------------------------------------------------------------------------

conflicting interests regarding the transactions described herein and otherwise.
None of the Commitment Parties, the Arrangers nor any of their affiliates will
use confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Commitment Letter, the Fee Letter or their
other relationships with the Borrower in connection with the performance by the
Commitment Parties, the Arrangers and their respective affiliates of services
for other companies, and will not furnish any such information to other
companies. The Borrower also acknowledges that each Commitment Party and each
Arranger has no obligation to use in connection with the transactions
contemplated by the Commitment Letter, or to furnish to the Borrower,
confidential information obtained from other companies. You further acknowledge
that each Arranger and each Commitment Party is a full service securities or
banking firm engaged in, as applicable, securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Arranger or Commitment Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Arranger or Commitment Party or any of its customers, all rights
in respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

Each Commitment Party and each Arranger may employ the services of its
affiliates in providing certain services hereunder and, in connection with the
provision of such services, may exchange with such affiliates information
concerning the Borrower and the other companies that may be the subject of the
transactions contemplated by this Commitment Letter, and, to the extent so
employed, such affiliates shall be entitled to the benefits of such Commitment
Party or Arranger hereunder and shall also be subject to the terms, provisions,
restrictions and covenants of such Commitment Party or Arranger hereunder.

The compensation, reimbursement, indemnification and confidentiality provisions
contained in this Commitment Letter and in the Fee Letter and any other
provision herein or therein which by its terms expressly survives the
termination of this Commitment Letter shall remain in full force and effect
notwithstanding the termination of this Commitment Letter or each Commitment
Party’s commitment hereunder; provided, however, that upon the execution and
delivery of the Loan Documents by the Borrower, the Administrative Agent and the
Lenders, the reimbursement and indemnification provisions contained herein shall
automatically terminate and be superseded by the reimbursement and
indemnification provisions of the Loan Documents.

Each Commitment Party and each Arranger hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107
56 (signed into law October 26, 2001)) (the “Patriot Act”), it and each of the
Lenders may be required to obtain, verify and record information that identifies
the Borrower and its subsidiaries, which information may include the name and
address and other information that will allow such Commitment Party and such
Arranger and each of the Lenders to identify the Borrower and its subsidiaries
in accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each Commitment Party, each
Arranger and each of the Lenders.

Please indicate the Borrower’s acceptance of the commitment herein contained in
the space indicated below and return a copy of this Commitment Letter so
executed to the Arrangers. By its acceptance hereof, the Borrower agrees to pay
the Commitment Parties and the Arrangers the fees described in the Term Sheet
and the Fee Letter delivered therewith. This commitment will expire at 5:00 p.m.
(New York time) on March 1, 2018, unless on or prior to such time the Arrangers
shall have received a copy of this Commitment Letter executed by the Borrower.
Notwithstanding timely acceptance of this Commitment Letter pursuant to the
preceding sentence, the commitment herein contained will automatically terminate
unless definitive Loan Documents are executed on or before April 13, 2018.

[Signature Page Follows]

 

Page 5



--------------------------------------------------------------------------------

Each Commitment Party and each Arranger is pleased to have been given the
opportunity to assist the Borrower in connection with this important financing.

 

    Very truly yours,     JPMORGAN CHASE BANK, N.A.       By:   /s/ Robert P.
Kellas      

Name: Robert P. Kellas

     

Title: Executive Director

WELLS FARGO SECURITIES, LLC     WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/
Lindsay Offutt     By:   /s/ Adam Spreyer Name: Lindsay Offutt     Name: Adam
Spreyer Title: Director     Title: Director

 

364-Day Incremental Credit Facility

Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written

GENERAL DYNAMICS CORPORATION By:   /s/ David Fogg Name: Title:

 

364-Day Incremental Credit Facility

Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIAL TERM SHEET

GENERAL DYNAMICS CORPORATION

364-Day Incremental Credit Facility

March 2018

This Term Sheet is delivered with a commitment letter of even date herewith (the
“Commitment Letter”) from JPMorgan Chase Bank, N.A. (“JPMorgan”), Wells Fargo
Bank, National Association (“WFBNA”) and Wells Fargo Securities, LLC (“WFS”), to
the Borrower. Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to such terms in the Commitment Letter.

GENERAL TERMS

 

Borrower:    General Dynamics Corporation, a Delaware corporation (the
“Borrower”). Guarantors:    Consistent with the Existing Credit Agreement
defined below. Administrative Agent:    JPMorgan (the “Administrative Agent”).
Syndication Agent:    WFBNA (the “Syndication Agent”). Documentation Agents:   
Certain institutions to be determined (the “Documentation Agents”; the
Administrative Agent, the Syndication Agent and the Documentation Agents are
referred to herein collectively as the “Agents”). Joint Lead Arrangers and Joint
Bookrunners:    JPMorgan, WFS and other institutions to be determined (referred
to herein collectively as the “Arrangers”). Lenders:    A group of lenders
selected by the Arrangers and acceptable to the Borrower (collectively, together
with each of the Agents in its capacity as a lender, the “Lenders”).

CREDIT FACILITY

 

Amount and Type:    364-day multicurrency revolving credit loan facility (the
“Facility”) in a maximum U.S. Dollar amount of up to $7.5 billion (the
“Aggregate Commitment”).



--------------------------------------------------------------------------------

Purpose:    For general corporate purposes, including, without limitation,
financing the purchase price for the acquisition of CSRA Inc. and the payment of
fees, costs and expenses in connection therewith. Currencies:    Loans under the
Facility shall be available in U.S. Dollars, Euro, Pounds Sterling, Swiss
Francs, Canadian Dollars and any other freely traded currency that is (x) a
lawful currency that is readily available and freely transferable and
convertible into U.S. Dollars, (y) for which a LIBOR screen is available in the
Administrative Agent’s reasonable determination and (z) agreed to by the
Administrative Agent and each of the Lenders. The outstanding U.S. Dollar amount
of all Loans shall be calculated on a quarterly basis (or more frequently as
determined by the Administrative Agent if any default shall have occurred and is
continuing) and if the aggregate outstanding U.S. Dollar amount of all Loans
exceeds 105% of the Aggregate Commitment, the Borrower shall make a mandatory
prepayment equal to such excess. Maturity:    Final maturity shall be 364 days
from the date of execution of the Credit Agreement (the “Closing Date”).
Conversion to Term Loan:    At the Borrower’s option upon written notice to the
Administrative Agent (who shall promptly notify each of the Lenders), the
Borrower may convert the aggregate outstanding principal amount of the Facility
to a term loan (the “Term Loan”) having a maturity not more than one year after
the conversion date identified in such notice (the “Conversion Date”); provided
that no such conversion shall occur (i) if a default or unmatured default has
occurred and is continuing either on the date of delivery of such notice or on
the proposed Conversion Date and (ii) unless and until the Borrower has paid to
the Administrative Agent, for the ratable account of each Lender, a term-out fee
in an amount equal to 0.75% of the aggregate principal amount of the Term Loan
on the Conversion Date; provided, further, that the Conversion Date may not be
any later than the date that is 364 days from the Closing Date. Commitment
Reduction and Prepayment:    The aggregate commitments in respect of the
Facility shall be automatically and permanently reduced, and after the Closing
Date, the aggregate Loans shall be prepaid within five (5) business days of
receipt of such amount, at par plus accrued and unpaid interest from (without
duplication) 100% of the net cash proceeds received by the Borrower or any of
its subsidiaries on or after the date hereof from any sale or issuance of debt
securities (excluding any issuances under commercial paper programs); provided,
however, that the aggregate commitments in respect of the Facility shall not be
reduced below $2.0 billion pursuant to the foregoing. Documentation:    The
Facility will be evidenced by a Credit Agreement, notes and other legal
documentation (collectively, together with the Credit Agreement, the “Loan
Documents”) mutually satisfactory to the Borrower and the Lenders. The Credit
Agreement will contain terms and conditions similar to the terms and conditions
found in the Borrower’s Existing Credit Agreement, as modified to reflect terms
and conditions obtained by companies of similar credit quality or in similar

 

2



--------------------------------------------------------------------------------

  

industries as the Borrower as mutually agreed upon by the Borrower, the
Administrative Agent and the Arrangers, and other terms described herein. As
used herein, “Existing Credit Agreement” shall mean the Borrower’s Amended and
Restated 5-Year Eurocurrency Credit Agreement dated as of July 14, 2011 and
amended and restated as of November 10, 2015, as amended.

INTEREST RATES

 

Rate Options:   

At the Borrower’s option:

 

•  ABR plus the Applicable ABR Margin

 

•  Eurocurrency Rate plus the Applicable Eurocurrency Margin

 

•  Competitive Bid Rate

Provisions Relating to Interest Rates:    Eurocurrency Rate interest periods
shall be seven days and one, two, three or six months, and with the consent of
the Lenders, twelve months. Interest on ABR loans shall be payable on the last
business day of each quarter and at final maturity. Interest on Eurocurrency
Rate loans shall be payable in arrears on the last day of each interest period
and, in the case of an interest period longer than three months, quarterly, upon
any prepayment (whether due to acceleration or otherwise) and at final maturity.
Interest on all Eurocurrency Rate loans, Competitive Bid Rate loans and fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest on all ABR loans shall be calculated for actual days elapsed on the
basis of a 365 or 366-day year, as applicable. ABR loans shall be available on a
same-day basis as long as the requisite notice has been provided by the Borrower
by no later than 2:00 p.m., New York City time.    The Credit Agreement will
include customary provisions (a) protecting the Lenders against increased costs
or loss of yield resulting from changes in reserve, tax, capital adequacy,
liquidity and other requirements of law and (b) indemnifying the Lenders for
breakage costs incurred in connection with among other things, any prepayment of
a Eurocurrency Rate loan on a day other than the last day of an interest period
with respect thereto. After default, at the option of the Required Lenders, the
interest rate will be equal to the interest rate otherwise applicable plus 2%
per annum. Definitions Relating to Interest Rates:   

The following terms shall have the meanings set forth below:

 

“ABR” means, for any day, a fluctuating rate of interest equal to the highest of
(a) the Prime Rate, (b) the sum of the NYFRB Rate in effect for such day plus
1/2% per annum and (c) the Eurocurrency Rate for a one month interest period in
U.S. Dollars on such day (or if such day is not a business day, the immediately
preceding business day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or any successor or substitute page of such page)
at approximately 11:00 a.m. (London time) on such day.

 

“Applicable ABR Margin” means a percentage per annum determined in accordance
with the Pricing Schedule attached hereto.

 

3



--------------------------------------------------------------------------------

  

“Applicable Eurocurrency Margin” means a percentage per annum determined in
accordance with the Pricing Schedule attached hereto.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate loan for any
applicable currency and for any interest period, the Eurocurrency Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such interest period; provided that if the Eurocurrency Screen
Rate shall not be available at such time for such interest period (an “Impacted
Interest Period”) with respect to the applicable currency then the Eurocurrency
Rate shall be the Interpolated Rate.. In addition, the provisions in respect of
loans denominated in Canadian Dollars will be substantially similar to those set
forth in the Existing Credit Agreement.

 

“Eurocurrency Screen Rate” means, for any day and time, with respect to any
Eurocurrency Rate loan for any applicable currency and for any interest period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other person that takes over the administration of such
rate for the relevant currency for a period equal in length to such interest
period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the Eurocurrency Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of calculating such rate.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding business day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of the Credit Agreement.

 

“Interpolated Rate” means, at any time, for any interest period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purchases of the Credit Agreement.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

4



--------------------------------------------------------------------------------

   “NYFRB Rate” means the greater of (i) the Federal Funds Effective Rate in
effect on such day and (ii) the Overnight Bank Funding Rate in effect on such
day; provided that if none of such rates are published for any day that is a
business day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.   
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding business day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).    “Prime Rate” means the rate of interest last
quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent).

COMPETITIVE BID RATE OPTION

 

General:    The Borrower may request (the “Bid Request”) the Administrative
Agent to solicit competitive bids from the Lenders at a margin over or under
LIBOR or at an absolute rate. LIBOR bids may be requested for interest periods
of one, two, three or six months and absolute rate bids may be requested for
interest periods of 1 to 360 days. The Bid Request shall specify whether or not
such competitive bid loans shall be subject to prepayment. Each Lender will bid
at its own discretion for amounts up to the unused portion of the applicable
Aggregate Commitment, and the Borrower will be under no obligation to accept any
of the bids. However, each Lender’s advance shall not reduce such Lender’s
obligation to lend its pro rata share of the remaining undrawn commitment. For
purposes of availability, outstanding competitive bid loans will be deemed usage
of the Facility. Bid Selection Mechanism:    The Borrower will determine the
aggregate amount of bids, if any, it will accept. Bids will be accepted in order
of the lowest to the highest (“Bid Rates”). If two or more Lenders bid at the
same Bid Rate and the amount of such bids accepted is less than the aggregate
amount of such bids, then the amount to be borrowed at such Bid Rate will be
allocated among such Lenders in proportion to the amount for which each Lender
bid at such Bid Rate. If the bids are either unacceptably high to the Borrower
or insufficient in amount, the Borrower may cancel the auction.

 

5



--------------------------------------------------------------------------------

FEES

 

Commitment Fee:    A commitment fee (the “Commitment Fee”) equal to the per
annum percentage identified as the applicable Commitment Fee Rate in the Pricing
Schedule attached hereto multiplied by the unused amount of Aggregate
Commitment, payable quarterly in arrears to the Administrative Agent for the
ratable benefit of the Lenders from the Closing Date until termination in full
of the Facility. PREPAYMENTS AND COMMITMENT REDUCTIONS Voluntary Commitment
Reductions:    The Aggregate Commitment may be reduced by the Borrower in a
minimum amount of $10,000,000 and multiples of $1,000,000 in excess thereof upon
three business days’ prior written notice. Voluntary Prepayments:    Loans
bearing interest based on the ABR may be prepaid at any time without penalty or
premium upon written notice on the date of such prepayment in a minimum amount
of $10,000,000 and multiples of $1,000,000 in excess thereof. Loans bearing
interest based on the Eurocurrency Rate may be prepaid, subject to funding
indemnification but without penalty or premium, on at least three business days’
prior written notice in a minimum amount of $5,000,000 or any integral multiple
of $5,000,000 in excess thereof. CONDITIONS PRECEDENT Conditions to Each Loan:
   The Credit Agreement will contain customary conditions to each loan, similar
to those in the Existing Credit Agreement, as modified to reflect terms and
conditions obtained by companies of similar credit quality or in similar
industries as the Borrower as mutually agreed upon by the Borrower, the
Administrative Agent and the Arrangers, including absence of default or
unmatured default. Conditions to Initial Loan:    The Credit Agreement will
contain customary conditions to the initial loan, substantially the same as
those in the Existing Credit Agreement including delivery of satisfactory loan
and other closing documents, including but not limited to the Credit Agreement,
appropriate resolutions, good standing certificates, incumbency certificates and
opinions of counsel. REPRESENTATIONS AND WARRANTIES, COVENANTS AND DEFAULTS
Representations and Warranties:    The Credit Agreement will contain customary
representations and warranties to be made as of the Closing Date and in
connection with each loan, similar (if applicable) to those in the Existing
Credit Agreement, as modified to reflect the representations and warranties
provided by companies of similar credit quality or in similar industries as the
Borrower as mutually agreed upon by the Borrower, the Administrative Agent and
the Arrangers. In addition, the Credit Agreement will contain a customary
representation and warranty in respect of anti-corruption matters and sanctions
laws and regulations.

 

6



--------------------------------------------------------------------------------

Covenants:    The Credit Agreement will contain customary covenants similar (if
applicable) to those in the Existing Credit Agreement, as modified to reflect
the covenants required of companies of similar credit quality or in similar
industries as the Borrower as mutually agreed upon by the Borrower, the
Administrative Agent and the Arrangers. The Credit Agreement will also contain
customary restrictive covenants, similar to those in the Existing Credit
Agreement, as modified to reflect the restrictive covenants required of
companies of similar credit quality or in similar industries as the Borrower as
mutually agreed upon by the Borrower, the Administrative Agent and the
Arrangers. In addition, the Credit Agreement will contain a customary covenant
in respect of anti-corruption matters and sanctions laws and regulations and a
covenant requiring the use of proceeds of the Facility to be used as described
in this Term Sheet. Financial Covenant:    None. Defaults:    The Credit
Agreement will contain customary events of default, similar (if applicable) to
those in the Existing Credit Agreement, as modified to reflect the events of
default required of companies of similar credit quality or in similar industries
as the Borrower as mutually agreed upon by the Borrower, the Administrative
Agent and the Arrangers. OTHER PROVISIONS Assignments and Participations:   
Each Lender may, in its sole discretion, sell participations in the loans and in
its commitment to certain eligible assignees. Additionally, each of the Lenders
will have the right to sell assignments (and the Borrower shall release the
assignor Lender for the amount so assigned) to certain eligible assignees. The
consent of the Borrower shall be required for an assignee which is not a Lender
or an affiliate thereof; provided, however, that (x) the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five business days after
having received notice thereof and (y) if a default has occurred and is
continuing, the consent of the Borrower shall not be required. The consent of
the Administrative Agent shall be required for each assignment. Each such
consent shall not be unreasonably withheld or delayed. Each such assignment
shall (unless each of the Borrower and the Administrative Agent otherwise
consents) be in an amount not less than the lesser of (i) $5,000,000 or (ii) the
remaining amount of the assigning Lender’s commitment (calculated as at the date
of such assignment). An assignment fee of $3,500 will be payable to the
Administrative Agent for each assignment. Each Lender may disclose information
to prospective participants and assignees who agree to be bound by the
confidentiality provisions of the Credit Agreement. Required Lenders:    Greater
than 50%. Governing Law:    This Term Sheet and any related commitment letter
and fee letter are governed by the internal laws of the State of New York.

 

7



--------------------------------------------------------------------------------

Defaulting Lenders:    The Credit Agreement shall contain provisions in respect
of defaulting lenders similar to those in the Existing Credit Agreement. EU
Bail-In:    The Credit Agreement shall contain the Administrative Agent’s
customary provisions in respect of EU “Bail-In” matters.

*                *                 *

This Term Sheet is intended as an outline only and does not purport to summarize
all the conditions, covenants, representations, warranties and other provisions
which would be contained in definitive legal documentation for the financing
contemplated hereby. Any commitment of the Administrative Agent and the other
Lenders is subject to negotiation and execution of definitive Loan Documents in
form and substance satisfactory to the Lenders, the Borrower, and their
respective counsels.

 

8



--------------------------------------------------------------------------------

PRICING SCHEDULE

The Commitment Fee Rate, Applicable Eurocurrency Margin and Applicable ABR
Margin will be determined by the table below:

 

Status


  

Commitment Fee Rate

  

Applicable

Eurocurrency

Margin

  

Applicable
ABR
Margin

Level I

   0.02%    0.55%    0%

Level II

   0.03%    0.625%    0%

Level III

   0.04%    0.75%    0%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Aa3 or better or the Borrower’s S&P Rating is AA- or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A1 or
better or the Borrower’s S&P Rating is A+ or better.

“Level III Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status or Level II Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.

“Rating” means Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a Standard & Poor’s Financial Services LLC business, and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Status” means Level I Status, Level II Status or Level III Status.

The Commitment Fee Rate, Applicable Eurocurrency Margin and Applicable ABR
Margin shall be determined in accordance with the foregoing table based on the
Borrower’s Status as determined from its then-current Moody’s or S&P Rating. If
the Borrower is split-rated and the ratings differential is one level, the
higher rating will apply. If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply. If there is no midpoint, the higher of the two intermediate ratings will
apply. The credit rating in effect on any date for the purposes of this Schedule
is that in effect at the close of business on such date. If the Borrower has
neither a Moody’s Rating nor an S&P Rating, Level III Status shall apply.

 

9